Case 1:20-cv-03643-SKC Document 1-2 Filed 12/11/20 USDC Colorado Page 1 of 4


                                                                           EXECUTION VERSION



                             PHANTOM STOCK AGREEMENT

       This Phantom Stock Agreement ("Agreement") is dated effective as of November 12, 2017
("Grant Date"), by and between London Trust Media Incorporated, an Indiana corporation
("Corporation"), and Turnkey Linux Ltd., an Israeli corporation ("Recipient").

                                           RECITALS

       A.     The Corporation through its Board of Directors (" Board") has adopted the London
Trust Media Incorporated Phantom Stock Ownership and Long Term Incentive Plan ("Plan") as
amended from time to time.

        B.     The Board has dete1mined that it is in the best interest of the Corporation that the
Corporation grants to the Recipient shares of Phantom Stock (" Phantom Stock") pursuant to the
terms, and subject to the conditions, of this Agreement and the Plan.

       The parties, intending to be legally bound, agree as follows:


                                          ARTICLE 1
                                         DEFINITIONS

        Any capitalized terms used in this Agreement but not defined in this Agreement shall have
the respective meanings given to such terms in the Plan, a copy of which has been made available
to Recipient.


                                 ARTICLE2
                       GRANTOFSHARESOFPHANTOMSTOCK

        Pursuant to the terms and subject to the conditions of this Agreement and the Plan, the
Corporation grants to the Recipient 250 shares of Phantom Stock. In general, and subject to the
term and conditions of this Agreement, and the Board Adviser Agreement ("BAA") dated effective
the Grant Date between the Corporation and the Recipient, each grant of Phantom Stock will not
be subject to forfeiture. In lieu of the Vesting Schedules set forth in the Plan, the 250 Shares of
Phantom Stock granted to the Recipient are vested as of the Grant Date but are subject to forfeiture
as set forth in Schedule 2 of the Board Adviser Agreement (vested Shares shall be forfeited based
on a monthly proration basis and date of termination in the event the BAA is terminated before the
three-year anniversary of the Effective Date (as defined in the BAA).


                                   ARTICLE3
                     DURATION OF SHARES OF PHANTOM STOCK

       The shares of Phantom Stock shall be redeemable upon the consummation of a Change in
Control Transaction ("Redemption Date"), as set forth in the Plan, and shall be redeemed within
30 days of the Redemption Date.
Case 1:20-cv-03643-SKC Document 1-2 Filed 12/11/20 USDC Colorado Page 2 of 4




                                      ARTICLE4
                                 REDEMPTION OF SHARES

       Section 4.1. Redemption. The Recipient shall redeem shares of Phantom Stock within 30
days of the Redemption Date upon compliance with the following additional terms:

              (a)     Method of Redemption. The Recipient shall redeem shares of Phantom
       Stock by written notice, which written notice shall:

                      (i)      State the number of shares of Phantom Stock to be redeemed;

                      (ii)     Be signed by the Recipient; and

                     (iii)   Be in writing and delivered in person or by certified mail to the
               Chairman of the Board of the Corporation.

               (b)    Payment upon Redemption of Phantom Stock. Payment of any income and
       employment tax withholding (if applicable) shall accompany the written notice of
       redemption described above; provided, the Corporation may withhold for taxes from any
       cash payment due to Recipient with respect to the redemption of Phantom Stock. The
       Corporation shall cause to be issued and delivered to the Recipient the monies due upon
       redemption of the shares of Phantom Stock, in cash or by check, corporation draft or money
       order as soon as practicable following the receipt of notice and payment described above,
       but in no event later than 60 days following the Redemption Date.


                                      ARTICLES
                             NONTRANSFERABILITY OF SHARES

       Except as provided in the Plan, this grant of Phantom Stock shall not be transferable or
assignable by the Recipient. The shares of Phantom Stock shall be redeemable during the
Recipient's existence only by the Recipient. The shares of Phantom Stock shall not be pledged or
hypothecated in any way, and shall not be subject to execution, attachment or similar process. Any
attempted transfer, assignment, pledge, hypothecation or other disposition of the shares of Phantom
Stock contrary to the provisions hereof and the provisions of the Plan, and the levy of any process
upon the shares, shall be null, void and without effect.


                                    ARTICLE6
                        EFFECT OF AMENDMENT, SUSPENSION
                            OR TERMINATION OF PLAN

        No amendment, suspension or termination of the Plan shall, without the Recipient's written
consent, and only with respect to previous grants of shares of Phantom Stock, adversely alter or
impair the shares of Phantom Stock granted under the terms of this Agreement unless in response
to changes in laws, rules, regulations or regulatory interpretations.




                                                2
Case 1:20-cv-03643-SKC Document 1-2 Filed 12/11/20 USDC Colorado Page 3 of 4




                                     ARTICLE7
                             TERMINATION OF GRANT AFTER
                                    DISSOLUTION

       After the Recipient's dissolution, the right to redeem any shares of Phantom Stock shall
terminate. In no event may shares of Phantom Stock be redeemed after the expiration or
termination of the Phantom Stock, or such other date as specified in Article 3.


                                       ARTICLES
                                   ACKNOWLEDGEMENTS

        Section 8.1. Copy of Plan. The Recipient acknowledges prior receipt of a copy of the Plan,
and the Recipient represents that he is familiar with the terms and provisions of the Plan and accepts
the grant of the shares of Phantom Stock pursuant to the terms and subject to the conditions of the
Plan. The Recipient acknowledges that nothing contained in the Plan or this Agreement shall (a)
confer upon the Recipient any additional rights to continued employment or retention by the
Corporation or any business entity related to the Corporation, or (b) interfere in any way with the
right of the Corporation to terminate the Recipient's employment or retention or change the
Recipient's compensation at any time.

       Section 8.2. Voting Rights. The Recipient acknowledges that, while the Value of the
Phantom Stock changes as the shares of the Corporation 's Common Stock change in value, the
grant of shares of Phantom Stock are not shares of the Corporation 's Common Stock and the
Recipient will have no rights, including, without limitation, voting rights, that are typical of
common stock.

        Section 8.3. Taxation. The Recipient acknowledges that, while no tax liability accrues at
the grant of shares of Phantom Stock, tax liability will accrue at the time such shares of Phantom
Stock become redeemable and the Recipient should seek the advice of the Recipient 's own tax
advisers or consultants to determine the tax consequences associated with redemption of the shares
of Phantom Stock.


                                        ARTICLE9
                                    TERM OF AGREEMENT

        This Agreement shall terminate upon the earlier of (a) complete redemption of the shares
of Phantom Stock; (b) mutual consent of the parties to this Agreement; or (c) occurrence of the
expiration or termination of the grant of Phantom Stock.




                                                  3
Case 1:20-cv-03643-SKC Document 1-2 Filed 12/11/20 USDC Colorado Page 4 of 4




        IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the Grant Date.




                                     LONDON TRUST MEDIA INCORPORATED


                                     By: ~
                                         Ted Kim

                                     Its: Chief Executive Officer



                                     TURNKEY LINUX J._,TD.



                                     By ~ ~

                                     Its: Chief Executive Officer




21605514.1                              4
